Barnes, J., dissenting.
I am unable to concur in the foregoing opinion. Conceding that the superior court of the state of Washington had jurisdiction of the parties and power to render the decree Avhich it pronounced between the plaintiff and her former husband, Edmund W. Fall, still that decree had no extraterritorial force and could not create or affect the title to lands situated in Nebraska. And while such decree is no doubt binding upon the conscience of each of the parties thereto it does not give the plaintiff such an interest in the land in controversy as amounts to a title and which will serve as a basis to quiet the same. It does not seem to me that the clause of the federal cc nstitution which provides that we shall give full faith and credit to the judgments and decrees of the courts of our sister states, requires us- to give such judgments more force; or a greater effect than they Avould have had if rendered by the courts of our OAvn state.
The following opinion on rehearing was filed July 12, 1907. Reversed with directions.
1. Courts: Jurisdiction. A court of chancery has power, in a proper case, to compel a conveyance of land situated in another country or state, when the persons of the parties interested are within the jurisdiction of the court.
2. Decree: Effect as Conveyance. If no action is taken by the person ordered so to do, either voluntarily or involuntarily, to con*121vey the land, as directed, neither the decree nor the order to convey can in any manner affect title to lands in another state.
3.-: Lands in Another State. A decree and order to convey in such a case can act only upon the person and cannot affect the title to the land. It imposes a mere personal obligation enforceable by the usual weapons of a court of chancery.
4 Judgments of Sister States: Federal Provisions: Jurisdiction. The clause of the constitution of the United States requiring full faith and credit to be given in each state to the public acts, records and judicial proceedings of every other state does not prevent the courts of this state from examining the records of the courts of a sister state to ascertain whether or not that court had jurisdiction of the subject matter.
Letton, J.
This is an action to quiet the title to an undivided one-half interest in a certain tract of land in Hamilton county, and to cancel and annul a certain mortgage and deed executed hy the defendant, E. W. Fall, to the defendants W. H. Fall and Elizabeth Eastin. The plaintiff, Sarah S. Fall, bases her right to the relief prayed upon a decree rendered in divorce proceedings in the state of Washington, whereby a court of that state set apart the premises to her as her separate property and ordered her former husband, E. W. Fall, to convey the same to her.
In 1876' E. W. Fall and Sarah Fall were married in Indiana. They afterwards removed to Hamilton county, Nebraska, and lived in Nebraska until 1889, when they removed to the state of Washington. In 1879, while they lived in Nebraska, E. W. Fall purchased 160 acres of land in Hamilton county, the title to the undivided one-half of Avhich is in controversy. In 1887 he conveyed the farm to Mrs. Fall’s brother, as an intermediary, who in turn reconveyed to E. W. Fall and Sarah S. Fall, thereby vesting each with an undivided one-half interest íd the land.
E. W. Fall began an action for divorce against his wife in February, 1895, in the superior court of King county, *122Washington, to which she filed an answer and cross-petition. The law of Washington required parties desiring a divorce to bring into court a list and description of all their property, and empowers the judge of the court, sitting as a chancellor, to malee an equitable division of all the property between the parties. See former opinion, cmte, p. 104. The husband in his petition claimed the Nebraska land as his own property, while the wife asserted the same to be community property belonging to them both, and asked the court to set it apart to her as her separate property. . On October 5, 1895, by its decree, the Washington court refused a divorce to the husband, and granted it to the wife on her cross-petition, and set apart and gave the Nebraska land to the wife as her sole and separate property, and directed the husband to convey the land to the wife in five days, which he refused and neglected to do. An appeal bond was filed, and the cause was taken to the supreme court of Washington by Mr. Fall, but on May 15, 1896, the appeal was dismissed. On May 24, 1895, E. W. Fall executed an indemnity mortgage to his brother, the defendant W. H. Fall, a resident of Nebraska, as defendants allege, to secure him from loss by reason of his having signed a note of $1,000 as surety for E. W. Fall in September, 1893, for money borrowed from his sister, Elizabeth Eastin. This mortgage was recorded on January 10, 1896. On July 3, 1896, without notice to E. W. Fall, the Washington court appointed one W. T. Scott as commissioner for the purpose, who executed a deed of E. W. Fall’s undivided half interest in the Hamilton county land to Sarah S. Fall. This instrument was approved by the judge of the superior court, filed in the office of its clerk, and afterwards recorded in Hamilton county, Nebraska. At the time of these various conveyances the land was in the actual possession of a tenant of E. W. Fall and Sarah S. Fall, but this tenant attorned to Sarah S. Fall, who has held possession ever since. On April 27, 1896, and while the appeal was pending, E. W. Fall, who in the meantime had become a resident of Cali*123fornia, executed a warranty deed to Mrs. Eastin for his undivided one-half interest in the land in payment of the same debt. At the time of the divorce and conveyances the land was incumbered, and Fall’s interest was apparently worth no more than the amount of the debt.
In 1897 Sarah S. Fall began this action in the district court for Hamilton county, Nebraska, setting up the proceedings and decree in the state of Washington, the execution of the deed to her by Scott, commissioner, the execution and recording of the mortgage to W. H. Fall and the deed to Mrs. Eastin, and alleging that the mortgage and deed were each made without consideration and for the purpose of defrauding her, and that the mortgage and deed cast a cloud upon her title to the land acquired by virtue of the decree and commissioner’s deed, and praying that the title to the land be quieted in her, and the deed and mortgage declared null and void. Personal service was had upon W. H. Fall, who disclaimed any interest in the premises and executed a, release of the mortgage made to him by E. W. Fall. Constructive service was sought to be had upon Mrs. Eastin and E. W. Fall by publication, which service was defective as to Mrs. Eastin. This fact not appearing at the time, and default being made, a decree was entered on September 23, 1897, in favor of Mrs. Fall in accordance with the prayer of her petition. Within five years thereafter, upon Mrs. Eastin’s application, this default judgment was opened under the statutory provisions and she was allowed to defend. Mrs. Eastin filed an answer, which pleads, in substance, that the petition does not state a cause of action; and in addition thereto sets forth her loan of $1,000 to E. W. Fall, the taking of the note signed by E. W. and W. H. Fall therefor, the giving of the indemnity mortgage to W. H. Fall and the subsequent execution of the deed by E. W. Fall to her in satisfaction of the debt. She further alleged the lona fides of the transaction, and denied the remaining allegations of the petition. No appearance was made by E. W. Fall and no personal service was had upon him. Trial was had, *124the issues found in favor of the plaintiff, Sarah S. Fall, and a decree rendered accordingly. The case is now before us upon appeal by Mrs. Eastin from this judgment of the district court.
The contentions of the appellant, in substance, are: That the decree of the Washington court and the deed executed by. the commissioner of said court to Mrs. Sarah S. Fall are absolute nullities in so far as they relate to the land in Nebraska; that Mrs. Fall has no such title or interest in the undivided half interest in the land which had belonged to E. W. Fall that she can maintain this action; that, conceding that the Washington court had the power to compel the execution of the conveyance by E. W. Fall while lie was within its jurisdiction, still since its decree; acted only upon the person and not upon the land, and since no action was taken or compelled toward conveying the title to Mrs. Fall, she never acquired any interest in or title to the real estate in this state, and the decree of the Washington court utterly failed to affect the land, or to bind or fetter any action taken by E. W. Fall after he passed beyond the jurisdiction of that court. She further contends that by the laws of this state the courts of Nebraska are not permitted, by a decree jn a divorce proceeding, to take the title of real estate from the husband and. vest it in the wife1, by.way of adjusting the’equities .of the. parties in the property of the husband^ and that such a proceeding would be in violation of the law and public policy of this state. Upon the other hand, the appellee, Mrs. Fall, contends that the decree of the Washington court in the proceedings for divorce and for a division of the property fixed the equities and bound the conscience of the parties, and created a personal legal contract of record on the part of E. W. Fall to make a conveyance of his interest in the land, which he could not escape by going beyond the jurisdiction of the Washington court, and that the decree is entitled to the same faith and credit in the courts of this state that it has in the courtstoi Washington; that Mrs. Fall’s rights in and to the land, acquired by virtue of the *125decree, are sufficient to enable her to maintain an action in this state for the purpose of quieting her title to the land; that the decree of the Washington court bound'E. W. Fall to such an extent that neither he nor his privies could afterwards set up any right or title in the Nebraska lands against her, and that'Mrs. Eastin acquired no right, title or' interest in the land by virtue of the deed from E. W. Fall or the mortgage to W. H. Fall, and that the same were fraudulently made.
If the Washington court had taken the value of the Nebraska land into consideration in fixing the rights of the parties and rendered a money judgment accordingly, such a judgment might be enforced here under the full faith and credit clause of the United States constitution, since the court had full power and jurisdiction to render the same. Barber v. Barber, 21 How. (U. S.) 582, 16 L. ed. 226; Trowbridge v. Spinning, 23 Wash. 48, 62 Pac. 125. And this has been the usual method in such cases. 2 Bishop, Marriage, Divorce, and Separation, sec. 1,123. But what power had the Washington court to affect the title to the land or to confer equities therein by its decree? The purpose of the statutes of Washington referred to evidently was to give to the courts of that state powers with reference to the ascertainment of the duties of the parties with reference to property, growing out of the marriage relation, of the same nature as those which are enjoyed by courts generally having jurisdiction over divorce, alimony and the custody and support of children, but greater in extent than those enjoyed by the courts of some states. This power was unknown to the unwritten law, and when no statute exists the courts do not possess it. 2 Bishop, Marriage, Divorce and Separation, sec. 1,119. The power thus given is to be exercised in connection with the proceedings concerning the marriage status, ibid. sec. 826. It is remedial and ancillary to the divorce proceedings, and not independent. In that state the same marital duties, which are enforced here by way of alimony, may be enforced by the compulsory division of real estate be*126longing to either spouse.' This division of property is not based upon the view that the innocent party has an equitable interest in the property itself, but upon the fact that it is the duty of a husband to provide for, support and maintain his wife in such manner as suits and accords with his pecuniary circumstances and station in life, so that she, being innocent, shall not suffer from his fault. It is of the same nature as that exercised by the courts of Nebraska in awarding permanent alimony. In such case it is the duty of the court to consider the condition, situation and standing of the parties, financial and otherwise, the duration of the marriage, the amount and value of the husband’s estate, the source from which it came, and the necessity for the support and education of children. It is a method sof enforcing the duty of support and maintenance. Fischli v. Fischli, 1 Blackf. (Inch) 360, 12 Am. Dec. 251; Shafer v. Shafer, 10 Neb. 468; Cochran v. Cochran, 42 Neb. 612; Zimmerman v. Zimmerman, 59 Neb. 80; Smith v. Smith, 60 Neb. 273.
It is well established that a court of chancery, in a proper case, has power to compel a conveyance of lands situated in another country or state, where the persons of the parties interested are within the jurisdiction of the court. It is said by Justice Story: “The ground of this jurisdiction is that courts of equity have authority to act upon the person: ‘¿E quitas agit in personamAnd although they cannot bind the land itself by their decree, yet they can bind the conscience of the party in regard to the land, and compel Him to perform His agreement according to conscience and good faith.” 2 Story, Equity Jurisprudence (13th ed.) sec. 743; 3 Pomeroy,. Equity Jurisprudence (2d ed.) sec. 1,318. The leading case upon this doctrine in England is Penn v. Lord Baltimore, 1 Ves., Sr., (Eng.) 444, in which the chancellor of England decreed a specific performance of a contract respecting lands lying in North America. This case was followed in Massie v. Watts, 6 Cranch (U. S.), 148, in a learned opinion by Chief Justice Marshall, who examined and reviewed *127the cases prior to Penn v. Lord Baltimore, and announced the rule as follows:
“Upon the authority of these cases, and of others which are to be found in the books, as well as upon general principles, this court is of opinion, that, in a case of fraud, or trust, or of contract, the jurisdiction of a court of chancery is sustainable, wherever the person be found, although lands not within the jurisdiction of that court may be affected by the decree.”
This case settled the law upon this point, and its principal doctrine has ever since been recognized and enforced by the courts of chancery in this country. But, says Judge Story:
“Still it must, be borne in mind that the doctrine is not without limitations aruTqualifications; and that'to justify the exercise of the jurisdiction in cases touching lands in a foreign country the relief sought must be of such a nature as the court is capable of administering in the given case. We have already seen that a bill for a partition of lands in a foreign country will not be entertained in a court of equity, upon the ground that the relief cannot be given by issuing a commission to such foreign country. Perhaps a more general reason might be given, founded upon the principles of international law; and that is, that real estate cannot be transferred or partitioned or charged, except according to the laws of the country in which it is situated.” 2 Story, Equity Jurisprudence (13th ed.), sec. 1,298.
It is conceded by the appellee that the decree of the Washington court has no force and effect on the title to property here, but it is contended,, mainly upon the authority of Burnley v. Stevenson, 24 Ohio St. 474, that, though the decree of the court of Washington could not affect the title to land in this state, yet, when this decree is pleaded in the Nebraska court as a cause of action, it must be regarded as conclusive of all the rights and equities which were adjudicated and settled in the divorce case.. & number of cases have been cited in which it is said this princi*128pie is upheld, but we have yet been unable to find a single case in which the direct question at issue was whether or not a decree affecting the title to real estate lying in another state will be recognized in the state in which the land lies, where no conveyance has been made in obedience to the decree, and where the title* has been conveyed to third parties. It is true that in Cheever v. Wilson, 9 Wall. (U. S.) 108, and in Dull v. Blackman, 169 U. S. 243, 18 Sup. Ct. Rep. 333, there are certain obiter expressions which are quoted in support of such doctrine, but in these cases this question was not before the court for decision, in Cheever v. Wilson an instrument having been executed in performance of the decree, and in Dull v. Blackman the case was decided upon another point. We think there can be no doubt that, whore a court of chancery has by its 'decree ordered and directed persons properly within its jurisdiction to do or refrain from doing a certain act, it may compel obedience to this decree by appropriate proceedings, and that any action taken by reason of such compulsion is valid and effectual, wherever it may be assailed. In the instant case, if Fall had obeyed the order of the Washington court and made, a deed of conveyance to his wife of the Nebraska land, even under the threat of con.tempt proceedings, or after duress by imprisonment, the title thereby conveyed to Mrs. Fall would have been of equal weight and dignity with that which he himself possessed at the time of the execution of the deed. Gilliland v. Inabnit, 92 Ia. 46, was a case of this kind, where the controversy was between the plaintiff, who was the grantee in a conveyance of land in Iowa, which had been compelled by a Kentucky court, and the heirs of her grantor. The Iowa court held that the decree of the Kentucky court established the trust, and that the conveyance made in consequence of such decree was valid and effectual to convey the Iowa land, even though made by compulsion and by imprisonment of the grantor.
It is said by Mr. Freeman in an exhaustive note to Newton v. Bronson, 67 Am. Dec. 89 (13 N. Y. 587). “From *129the very nature of the property, land must he governed by the lex loci rei sited. No judgment of a court of another jurisdiction can have any effect upon the title to the property. And the power of equity in decreeing the conveyance of land is effectual only upon the person, not upon the land. The decree does not change the title to the land. It remains the same as before until the person in Avhom the title resides either Amluntarily or perforce obeys the decree of the court and divests himself of the title by a conveyance valid under the lex loci. The decree of chancery, then, Avith respect to realty beyond its jurisdiction, can liave no direct operation upon the property, and per se in no Ava.y affect the legal or equitable title thereto. Carrington’s Heirs v. Brents, 1 McLean (U. S.), 167; Massie v. Watts, 6 Cranch (U. S), 148; Hawley v. James, 7 Paige Ch. (N. Y.) 213, 32 Am. Dec. 623; Proctor v. Ferebee, 1 Ired. Eq. (N. Car.) 143.” See also Cooley v. Scarlett, 38 Ill. 316; Westlake, Private International Law, 64. Proctor v. Proctor, 215 Ill. 275, 69 L. R. A. 673, and note.
In Wimer v. Wimer, 82 Va. 890, 3 Am. St. Rep. 126, it is said, speaking of cases under the general rule: “But eA'en as to these cases it must be borne in mind that the decrees of the foreign court do not directly affect the land, hut operate upon the person of the defendant, and compel him to execute the conA'cyance, and it is the conveyance which has the effect, and not the decree.” Citing Davis v. Headley, 22 N. J. Eq. 115; 4 Minor, Institutes, pt. 2, p. 1,201.
In Lindley v. O’Reilly, 50 N. J. Law, 636, 7 Am. St. Rep. 803, it is said: “The principle upon Avhich this jurisdiction rests is, that chancery, acting in personam and not in rem, holds' the conscience of the parties bound without regard to the situs of the property. It is a jurisdiction Avliich arises Avhen a special equity can be shoAvn Avhich forms a ground for compelling a party to convey or release, or for restraining him from asserting a title or right in lands so situated, and is strictly limited to those cases in which the relief decreed can be obtained through the *130party’s personal-obedience. * * * The decree in a suit of this aspect imposes a mere personal obligation, enforceable by injunction, attachment or like process, against the person, and cannot operate ex proprio vigore upon lands in another jurisdiction to create, transfer or vest a title.” Carpenter v. Strange, 141 U. S. 87; Bullock v. Bullock, 52 N. J. Eq. 561; Story, Conflict of Laws (8th ed.), sec. 543; 1 Wharton, Conflict of Laws (3d ed.), secs. 288, 289; Watkins v. Holman, 16 Pet. (U. S.) *25; Northern I. R. Co. v. Michigan C. R. Co., 15 How. (U. S.) 233; Davis v. Headley, 22 N. J. Eq. 115; Miller v. Birdsong, 7 Bax. (Tenn.) 531; Gardner v. Ogden, 22 N. Y. 327; Hayden v. Yale, 45 La. Ann. 362, 40 Am. St. Rep. 232; Allen v. Buchanan, 97 Ala. 399, 38 Am. St. Rep. 187; Langdon v. Sherwood, 124 U. S. 74; Clarke’s Appeal, 70 Conn. 195, affirmed Clarke v. Clarke, 178 U. S. 186; note to Proctor v. Proctor, 69 L. R. A. 673 (215 Ill. 275); Short v. Galway, 83 Ky. 501, 4 Am. St. Rep. 168.
The case of Bullock v. Bullock, supra, deserves special examination. In this case the complainant’s husband had been adjudged by the supreme court of the state of New York, in a divorce proceeding of which it had jurisdiction, to execute a mortgage upon lands in New Jersey to secure the payment of a certain sum per month to the complainant as alimony. ITe refused to do so, and made other mortgages and conveyances of the lands, which the wife alleged were fraudulently made for the purpose of defeating her rights. She charged that she had acquired an equitable lien in the lands by virtue of the New York decree, and prayed the court to set aside the several mortgages and conveyances, and that he be decreed to execute and deliver the mortgage required by the New York court. It will be seen, therefore, that the case was similar- to the one at bar, but it was stronger in this respect, that personal service was had upon the respondent in New Jersey in the action to enforce the decree, while in this case, no personal service has been had upon E. W. Pall. The majority of the court held that, while the New York court *131might have enforced the execution of the mortgage by the defendant while he was Avithin its jurisdiction, this not having been done, the NeAV York decree could not operate as a cause of action affecting the title to land in New Jersey, and it is pointed out that “the doctrine that jurisdiction respecting lands in a foreign state is not in rem, but one in personam is bereft of'all practical force if the decree in personam is conclusive and must be enforced by the courts of the situs ” and that such a doctrine would result in practically depriving a state of that exclusive control over its real estate AArhich has always been accorded. Justice Garrison concurred upon the ground that the decretal order Avas only ancillary to the divorce suit, and “did not possess any element of a judgment upon the issue submitted to the court of decision, which Avas avL ether the marriage between the parties should be dissohmd.” Justice Yah Syckel, in a dissenting opinion, said that the New York judgment was conclusive as to the right of the wife to have him execute a mortgage on the New Jersey land, and that, since the courts of NeAV Jersey iwould have afforded such relief if the action had been brought in that state, the judgment imposed an obligation upon the husband which could be enforced in New Jersey by the intervention of a court of equity there. In this connection, hoAvever, he says: “The question is AArhether our court of equity Avill establish a lien upon the NeAV Jersey land so as to give effect to the New York decree. It may be conceded that the lew fori must apply to the remedy to enforce the Noav York judgment in our courts. Harker v. Brink, 4 Zab. (N. J. Law) 333; Garr v. Stokes, 1 Harr. (N. J. Law) 404; Armour v. McMichael, 7 Vr. (N. J. Law) 92; While we Avill give full faith and credit to the New York judgment, we cannot be asked to give greater efficacy to a decree for alimony made in NeAV York than Ave 'can give to a like decree made in our own courts. For instance, if the common law prevailed here Ave would enforce the New York decree for alimony only according to the common law practice, for that would exhaust our powers in that *132respect. * * * It being competent for courts to enforce such a decree made in our own courts by establishing it as a lien on lands, Ave cannot refuse like relief in this case on the extraterritorial judgment. Huntington v. Attrill, 146 U. S. 657; McElmoyle v. Cohen, 13 Pet. (U. S.) *312.” It will be seen, therefore, that neither the opinion of the majority or of the minority of the New Jersey court in Bullock v. Bullock, supra, Avould Avar rant the •granting of the relief sought in this case, since the appellee is asking the court to give effect to a decree of the Washington court AAdiich it Avould not enforce if it had been rendered in a court of this state, and that, if the view expressed by Justice Garrison is correct, as to AAdiich we express no opinion, the decree adjudging the land to Mrs. Fall is only of the nature of a decretal order, ancillary to the subject matter of the suit, Avhieh was the matrimonial status, and is not such a judgment as is entitled to full faith ‘and credit under the constitution and laAvs of the United States. From a consideration of these authorities, and upon principle, it seems clear that a decree of a court of chancery in a foreign state acting upon a person within its jurisdiction and directing him to make a conveyance of lands in this state in nowise affects the title to the land. The decree and order acts only upon the person, and, i# obedience to its mandate is refused, it can only be en forced by the means which have from time immemorial been the weapons of a court of chancery. To say that tin decree binds the conscience of the party, so that persons to whom he may convey the land thereafter take no title, is the same as saying that the decree affects the title, which is beyond the power of the courts of another state to, do. The transfer and devolution of title to weal estate within the limits of a state is entirely subject to the Ioaaas of that state and no interference Avith it can be permitted by other]/ states. Watts v. Waddle, 6 Pet. (U. S.) *389; Davis v. Headley, 22 N. J. Eq. 115; Clarke v. Clarke, 178 U. S. 186; Wimer v. Wimer, supra; Bowdle v. Jeneks, 18 S. Dak. 80; Manton v. Seiberling, 107 Ia. 534. The law will not per*133mit that to be done indirectly which cannot be done directly, and, if the courts of other states can so adjudicate the rights of parties to land in this state that a title apparently clear upon the official records could be made null and void by its action “upon the conscience” of the holder of the legal title, the recording acts of this state would cease to afford protection to purchasers of land, and thus the title in fact be affected, and the power of the state over the transfer and devolution of lands interfered with.
If the Washington decree bound the conscience of E. W. Fall, so that when he left the jurisdiction of that state any deed that he might malee would be absolutely void, and had he sold the land to an innocent purchaser, who had inspected the records and found that he was the owner in fee of an undivided one-half interest to the premises, such purchaser, though relying on the laws of this state for his protection, would receive no title. This is the contention of the appellee, carried to its ultimate conclusion, and, if this is correct, the action of the court of another state directly interferes with the operation of the laws of this state over lands within its sovereignty.
Under the laws of this state the courts have no power or jurisdiction in a divorce proceeding, except as derived from the statute providing for such actions, and in such an action have no power or jurisdiction to divide or apportion the real estate of the parties. Nygren v. Nygren, 42 Neb. 408; Brotherton v. Brotherton, 14 Neb. 186; Cizek v. Cizek, 69 Neb. 800; Aldrich v. Steen, 71 Neb. 33, 57. In the Cizek case, Cizek brought an action for divorce, and his wife filed a cross-bill and asked for alimony. The court dismissed the husband’s bill, found in favor of the wife and, by a stipulation of the parties, set off to the wife the homestead, and ordered her to execute to the husband a mortgage thereon, thus endeavoring to make an equitable division of the property. Afterwards, in a contest arising between the parties as to the right of possession of the property, the decree was pleaded as a source of title in the wife, but it was held that that portion of the decree which *134set off the homestead to the wife was absolutely void and subject to collateral attack, for the reason that no jurisdiction was given to the district court in a divorce proceeding to award the husband’s real estate to the wife in fee as alimony. The courts of this state in divorce proceedings must look for their authority to the statute, and, so far as they attempt to act in excess of the powers therein granted, their action is void and subject to collateral attack. A judgment or decree of the nature of the Washington decree, so far as affects the real estate, if rendered by the courts of this state, would be void.
Is it our duty to give effect to this decree under the full faith and credit clause of the constitution of the United States? “These provisions of the constitution and laws of the United States are necessarily to- be read in the light of some established principles, which they were not intended to overthrow. They give no effect to judgments of j a court which had no jurisdiction of the subject matter or j of the parties, * * * and they confer no new jurisdic-/ tion on the courts of any state; * * * nor do these pro-j visions put the judgments of other states upon the footing!, of domestic judgments, to be enforced by execution; but] they leave the manner in which they may be enforced to the law of the state in which they are sued on, pleaded, or offered in evidence.” Huntington v. Attrill, 146 U. S. 657. The provision of the constitution establishes a rule of evidence rather than of jurisdiction. Weaver v. Cressman, 21 Neb. 675; Hanley v. Donoghue, 116 U. S. 1, 6 Sup. Ct. Rep. 242; State of Wisconsin v. Pelican Ins. Co., 127 U. S. 265. We know of no rule which compels us to give to a decree of , the courts of Washington a force and effect we would deny } to a decree of our own courts upon the same cause of ac- J tion. We must accord full faith and credit to the divorce | decree since the Washington court had jurisdiction to render it, but we are not compelled to recognize a decree affecting the title of E. W. Fall and his grantees in an action ; where he is not in court by personal service, and where the j act directed by the Washington court is in opposition to / *135the public policy of this state, in relation to the enforcement of the duty of marital support. Anglo-American Provision Co. v. Davis, 191 U. S. 373, 21 Sup. Ct. Rep. 92; State of Wisconsin v. Pelican Ins. Co., supra; Lynde v. Lynde, 181 U. S. 183, 21 Sup. Ct. Rep. 555; McElmoyle v. Cohen, 13 Pet. U. S. *312; Bullock v. Bullock, 51 N. J. Eq. 444; Andrews v. Andrews, 188 U. S. 14. In order to vest Mrs. Fall with any right, title or interest in and to her husband’s land in Nebraska by virtue of the Washington decree, it was absolutely necessary that the decree be carried into effect by that court by compelling a conveyance from her husband.' Neither the decree nor the commissioner’s deed conferred any right or title upon her. The decree is inoperative to affect the title to the\ Nebraska land, and is given no binding force or effect,' so far as the courts of this state are concerned, by the pro-\ visions of the constitution of the United States with ref-* erence to full faith and credit. Since the decree upon7 which the plaintiff bases her right to recover did not affect the title to the land, it remained in E. W. Fall until divested by operation of law or by his voluntary act. He has parted with it to Elizabeth Eastin, and whether any consideration was ever paid for it or not, is immaterial so far as the plaintiff is concerned, for she is in no position to question the transaction, whatever a creditor of Fall might be able to do. In whatever manner the result of our conclusion may affect the parties to this controversy, it is our duty to sustain the rights of the state to sovereignty over the land within its borders, and to resist an attempt to convey and set apart real estate in Nebraska by the court of another state, when not acting upon and through the person of the owner when under its jurisdiction and by virtue of the proper powers of a court of chancery.
It appears that Mrs. Fall has paid taxes and interest and made other’ outlays for the benefit of the property, for which she should be reimbursed. The former judgment of this court is vacated , and the cause reversed and *136remanded to the district court, with directions to proceed in accordance with this opinion, and, if plaintiff so desires, to take an accounting of the rents and profits and disbursements, and to render such decree as may be equitable. ^
Reversed.